DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-21) in the reply filed on 1/10/22 is acknowledged.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the closest prior art of record, Karda et al. (US 2019/0348424 or US 10,748,931, having common applicant), in Figs. 1, 1A, 1B and corresponding text, teach an integrated assembly, comprising:
a carrier-sink-structure 38 (i.e. a carrier reservoir, [0031]);
digit lines DL-2T ~ DL-6T ([0017]) over the carrier-sink-structure 38;
transistor body regions 18 ([0022]) over the digit lines DL-2T ~ DL-6T;
extensions 44 extending from the carrier-sink-structure 38 to at least a vertical level of the transistor body regions 18; the extensions 44 being configured to drain excess carriers from the transistor body regions 18 to the carrier-sink- structure 38;
lower source/drain regions 14 ([0020]) between the transistor body regions 18 and the digit lines DL-2T ~ DL-6T; the lower source/drain regions 14 being coupled with the digit lines DL-2T ~ DL-6T;
upper source/drain regions 16 ([0020]) over the transistor body regions 18;
complementary digit lines DL-1C ~ DL-5C coupled with the upper source/drain regions 16;
gates 23 (i.e. wordlines act as gates, in light of the current application written disclosure) adjacent the transistor body regions 18 (Fig. 1A); and
the transistor body regions 18, lower source/drain regions 14 and upper source/drain regions 16 together comprising a plurality of transistors; the transistors and complementary digit lines DL-1C ~ DL-5C together comprising by a plurality of memory cells of a memory array 50.
	
	By comparison, Karda et al. failed to teach: (a) storage elements coupled with the upper source/drain regions 16; and (b) the transistors and the storage elements together comprising by a plurality of memory cells of a memory array 50.  In addition, there is no secondary reference with reasonable motivation to remedy the deficiencies of Karda reference.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 20, 2022



/HSIEN MING LEE/